[Letterhead of Tutor Perini Corporation] December 5, 2012 Submitted by electronic transmission Mr. John Cash Accounting Branch Chief United States Securities and Exchange Commission treet NE Washington, DC 20549 Re: Tutor Perini Corporation Form 10-K for the fiscal year ended December 31, 2011 Filed March 2, 2012 Form 10-Q for the quarterly period ended June 30, 2012 Filed August 7, 2012 File No. 1-6314 Dear Mr. Cash: This letter is in response to your letter dated December 4, 2012, providing further comments on our previous response letters dated October11, 2012, and September 4, 2012. We have set forth below the comments contained in your December 4, 2012 letter followed by our responses. Comment: Form 10-K for the fiscal year ended December 31, 2011 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 32 1. We have reviewed your response to our prior comment one. While we note it is currently not practicable for you to obtain information regarding the gross favorable and unfavorable adjustments to your contract estimates, we continue to believe that your MD&A should more fully address how changes in your contracts, including changes in estimates and changes in scope, impact your results. Therefore, please ensure future annual and quarterly filings include a more specific and comprehensive discussion of the underlying nature of changes in your contracts and include quantified information where available. Response: The Company will ensure future annual and quarterly filings include a more specific and comprehensive discussion of the underlying nature of changes in our contracts and include quantified information where available. Please feel free to contact me at 818-362-8391 if you have any questions. Sincerely, /s/ Michael J. Kershaw Michael J. Kershaw Executive Vice President and Chief Financial Officer
